DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to an amendment filed on 12/15/2021.  Claims 81, 91, and 92 have been amended.  Claims 1-73 and 83 have cancelled.  No claims have been added.  Claims 74-80 and 93-97 have been withdrawn.  Therefore, claims 81, 82, and 84-92 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  In response to the amendments, the Examiner has entered a rejection under 35 USC § 103, where the Examiner has cited prior art of record as well as new prior art.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 81-85 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, et al. (US 2012/0160716 A1) in view of Thomas, et al. (US 2017/0085756 A1) in further view of Pavlovic, et al. (US 2015/0061832 A1).

As per claim 81, Chan teaches a medicine administration system comprising: a case having a drawer that defines a plurality of compartments for holding medication (fig. 1 (101, 103, 104), [0036], a medication management system including a case 101 …with a pill container 103 attached to the case; [0040] The pill container 103 is preferably made of a rigid material, and the case is adapted to permit the pill container 103 to slide in and out of the case 101 so that the pill container 103 can be pushed fully into the case 101, with no compartments exposed); a mobile computing device comprising: a camera ([0058] mobile device having a camera); a housing configured to attach to the case ([0036] A preferred embodiment of the invention is shown in FIG. 1 which depicts a mobile device, specifically a cell phone or smart phone, such as an iPhone® …The invention is a medication management system including a case 101 that encases, covers, or attaches to, the mobile device); a user interface ([0036] an iPhone®, with a display 102, speaker 106 and microphone 105), …and at least one processor and memory ([0035] a programmable processor that can be programmed by software) configured to: determine contents of each of the compartments based on the image capture of the contents of the compartments ([0058] the software may further have the capability of using photographs of filled pill containers 103 to show the user which pills go in which compartments. To facilitate this, the user fills the pill container 103 with the doses of pills as instructed by the software according to the dosing schedule and then takes a photograph of the filled pill container 103 detached from the case 101. …The software may then extract the portions of the resulting photograph(s) showing the individual filled compartments and display those portions over the corresponding portions of a depiction of the pill container 103 shown in the display 102, such as that shown in FIG. 3, in accordance with the dosing schedule.); manage adherence to a prescription based on the contents ([0049] The software running on the mobile device then facilitates adhering to the dosage schedule by sounding an 102 when it is time to take the next dose of pills according to the dosing schedule); communicate, to another computing device, a notification that the medication in accordance with the prescription has been dispensed ([0062] The software may further include a capability to specify authorized persons to who the user's medication history is transmitted. This may be done by email or via a social networking site, such as Facebook or Twitter). 

Chan does not explicitly teach …at least one mirror attached to the housing, and wherein the at least one mirror is positioned to receive image of contents of the compartments and to reflect the images towards the camera for image capture of the contents of the compartments.  Thomas teaches …at least one mirror attached to the housing, and wherein the at least one mirror is positioned to receive image of contents of the compartments and to reflect the images towards the camera for image capture of the contents of the compartments ([0020] In some embodiments, the camera can be secured on the housing base. In such embodiments, one or more mirrors can be secured to the inside surface of the lid. The camera can be pointing up at the one or more mirrors. The images of the compartments and medications within the compartments can be reflected off the mirrored lid and be captured by the camera.).  It would have been obvious to one of ordinary skill in the art to combine the method of reflecting images of medication compartments of Thomas with the medication smartphone case of Chan with the motivation of easier medication compliance  when using a pillbox (Thomas [0002-0003]).

The combination of Chan/Thomas does not explicitly teach …verify the identity of the patient intended to receive the medication; and communicate, to the other computing device, a notification that an action has been taken by the verified patient.  Pavlovic teaches …verify the identity of the patient intended to receive the medication ([0017] First, the mDOT system 10 may include mechanisms for verifying the identity of a patient, so that only one patient can access medication that is stored in a particular medication dispensing device 18); and communicate, to the other computing device, a notification that an action has been taken by the verified patient ([0021] After the patient has been verified and the medication dispensing device has been unlocked, the mDOT system 10 may be used to verify that the proper patient ingests the medication at the proper time, thus complying with the therapy. More specifically, the second computing device 16, the medication dispensing device 18 or an integrated device comprising both the second computing device 16 and the medication dispensing device 18 may include a camera used to take a video of the patient actually administering or ingesting the medication. This video may include additional metadata, including the date and time the video was taken, patient identification information, and the like. After the video has been taken, the patient operated device 20 used to take the video may be used to transmit the video via the network 22 to the first computing device 12).  It would have been obvious to one of ordinary skill in the art to combine the method of providing evidence of medication ingestion by a verified patient of Pavlovic with the medication smartphone case of Chan with the motivation of higher adherence to a medication regimen (Pavlovic [0001-0002]).

As per claim 82, Chan teaches the medicine administration system of claim 81, wherein the mobile computing device is a smartphone ([0012] The mobile device may be a …smart phone).

As per claim 84, Chan teaches the medicine administration system of claim 81, wherein the user interface comprises a display ([0036] iPhone®, with a display 102), and wherein the at least one processor and memory are configured to control the display to display indicators about the contents of the compartments ([0059] Similarly when a representation of the pill container 103 is displayed when it is time to take a dose of pills, or when the user checks the status of the pill container 103, the software may display the appropriate portion of the photograph(s) showing the dose of pills in each compartment that has pills in it.

As per claim 85, Chan teaches the medicine administration system of claim 81, wherein the at least one processor and memory are configured to control the display to display information about adhering to the prescription for the medication held by the compartments (fig. 3 (301, 304), The software running on the mobile device then facilitates adhering to the dosage schedule by sounding an audible alarm and/or displaying a visual message on the display 102 when it is time to take the next dose of pills according to the dosing schedule).

Claims 86-92 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, et al. (US 2012/0160716 A1) in view of Thomas, et al. (US 2017/0085756 A1) in further view of Pavlovic, et al. (US 2015/0061832 A1) in further view of Despa, et al. (US 2016/0075460 A1).

As per claim 86, Chan teaches the medicine administration system of claim 81, wherein the drawer is configured …for receipt of medication within one or more of the compartments ([0053] the user fills the pill container 103 by filling the first N compartments, starting from the outermost compartment 203, with the doses of pills corresponding to the dosing schedule programmed into the software), and wherein the at least one processor and memory are configured to control the display to display information about the medication placed within the one or more of the compartments ([0054] As shown in FIG. 3, when it is time to take a dose of pills, the software may display a message on the display 102, such as “Take these pills now” 304, and may display a representation of the pill container 103 on the display 102 with an indication of which compartment the dose of pills to be taken are held in).

Chan does not explicitly teach	 …to engage with a medication dispenser.  Despa teaches …to engage with a medication dispenser ([0033] system and method that provides the patient with assistance in sorting a complex medication regimen into multiple daily doses, reminds the patient when it is time to take the medication, easily dispenses the specific dose; [0039] the storage tray 30 is positioned upon a dispensing module 40 which rotates or otherwise moves the storage tray 30 to position a desired chamber 32 in a position to receive the medication content delivered by the feeder conveyor 20 at a specific rate and quantity).  It would have been obvious to one of ordinary skill in the art to combine the medication dispenser of Despa with the medication 

As per claim 87, Chan teaches the medicine administration system of claim 86, wherein the at least one processor and memory are configured to receive user input indicating acknowledgement of view of the displayed information about the medication ([0055] The software may at the same time display buttons, such as “taken” …for the user to …confirm that he or she has taken the dose of pills; [0065] confirming to the software by pressing a button shown on the display that the dose of pills has been taken).

As per claim 88, Chan teaches the medicine administration system of claim 86, wherein the at least one processor and memory are configured to control the display to identify a medication contained in one or more of the compartments (0059] Similarly when a representation of the pill container 103 is displayed when it is time to take a dose of pills, or when the user checks the status of the pill container 103, the software may display the appropriate portion of the photograph(s) showing the dose of pills in each compartment that has pills in it).

As per claim 89, Chan teaches the medicine administration system of claim 86, wherein the at least one processor and memory are configured to receive user input indicating adherence to a prescription for medication contained in one or more of the compartments ([0055] The software may at the same time display buttons, such as “taken” and “take later”, for the user to either confirm that he or she has taken the dose of pills, or to defer taking the pills for a period, similar to the “snooze” function on an alarm clock. In the example screen shown in FIG. 5, the software displays the message “Took pills already?” and displays “Yes” and “Ignore” buttons 502, which are equivalent to “taken” and “take later” buttons).

As per claim 90, Chan teaches the medicine administration system of claim 86, wherein the at least one processor and memory are configured to control the display to indicate one or more of the compartments to be filled with medication by the user ([0058] After reminding the user that it is time to fill the pill container 103, the software may display a button marked, for example, “show pill configuration” and if the user pushes it then the software will display a representation of the pill container 103 with each compartment showing the appropriate portion of the photograph(s) for that day; [0061] Upon request of the user, the software may display the status of each compartment on the display).

As per claim 91, Chan teaches the medicine administration system of claim 86, wherein the at least one processor and memory are configured to display prescription adherence information to a user based on a view of contents of the compartments acquired from an image capture device ([0060] When the pill container 103 is filled, the status of each compartment containing a dose of pills is set to “to be taken”, and the status of compartments without pills is set to “not in use”. When the time for taking a dose of pills in a compartment arrives, the status of that compartment becomes “take now”. This status is maintained for some period, which may depend on the nature of the medication and be defined as part of the schedule set-up process, or may be a preset duration, such as two hours. Once that duration has passed without the user taking the dose of pills in the compartment, the status of the compartment becomes “missed”; [0061] the software may display the status of each compartment on the display. The software may allow the user to select a particular compartment and change its status, for example to indicate that the dose of pills in that compartment was taken. The status may be indicated visually also by, for example, dimming the displayed representation of compartments that are “taken” or “not in use” and blinking or otherwise highlighting a compartment whose status is “take now”. The status may also be shown when prompting a user to take pills. For example, FIG. 5 shows a depiction of the pill container 503 on the display 102 of the mobile device, where the user is being prompted 502 to take the dose of pills in the third compartment 501. The status for the second compartment 504 is 103 in the second compartment, but that he or she should take the pills in the third compartment 501. In the case shown in FIG. 5, the dose of pills in the first compartment has been taken so the software shows its status as “Taken” 505).

As per claim 92, Chan teaches the medicine administration system of claim 86, wherein the prescription adherence information includes information about refilling one or more compartments ([0058] To facilitate refilling of the pill container 103 when using the invention with a mobile device having a camera, the software may further have the capability of using photographs of filled pill containers 103 to show the user which pills go in which compartments …After reminding the user that it is time to fill the pill container 103, the software may display a button marked, for example, “show pill configuration” and if the user pushes it then the software will display a representation of the pill container 103 with each compartment showing the appropriate portion of the photograph(s) for that day).

Response to Arguments
Applicant's arguments with respect to the 35 USC § 103 rejections set forth in the previous office action have been considered, but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Friedman (US 9,138,539 B1) An injector device for the percutaneous injection of fluids, such as medications, is disclosed. The device can have a mobile phone case. The mobile phone case can hold an auto-injector cartridge having a trigger, spring-loaded needle and reservoir holding a medication such as epinephrine or insulin. The device mobile phone case can communicate injection data to the phone. The phone can communicate the injection data to an emergency service provider.



M. Schukat and B. Rudroju, "DigiSpenser — A GSM-based drug management and compliance monitoring system," 2011 Annual International Conference of the IEEE Engineering in Medicine and Biology Society, 2011, pp. 5311-5314, doi: 10.1109/IEMBS.2011.6091314.  Approximately one-third of all independently living elderly people are not compliant with their drug therapy. This lack of medication management results either in undermedication or overmedication, causing unnecessary and often serious health risks. This problem will worsen in the future with the change of demographics and cost constraints in the health sector. Therefore there is a need for (cost-) effective reliable approaches to compliance monitoring. To date numerous care schemes, retrospective assessment procedures and compliance supports tools have been introduced, but none of them has fully solved the problem of medication non-compliance yet. This paper will address some of the factors that need to be considered when designing such systems and will showcase DigiSpenser, a recently developed compliance monitoring and drug management system.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 9:30 am-5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626